DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-11, 13-14, and 16 on pages 7-11 have been considered but are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al. (US 2020/0059397 A1, all cited portions are supported by US Provisional Application No. 62/501823 filed 5/5/2017) hereinafter Silva, Yu et al. (US 2019/0037423 A1, all cited portions are supported by US Provisional Application No. 62/536520 filed 7/25/2017) hereinafter Yu.
	Regarding claim 1, Silva teaches a method performed by a terminal in a wireless communication system (UE 120 radio communication network; para. 163-164 and Fig. 11), the method comprising: receiving, from a base station, first information on a beam failure recovery timer (configuring UE Timer-oos-bfd parameter by base station; para. 224) and second information on a beam failure instance maximum count value (configuring UE out-of-sync beam failure detection (OOS BFD) event threshold (N-oos-bfd) by base station; para. 88-92); identifying whether a beam failure instance indication is received from a lower layer (reporting OOS event on physical downlink control channel (PDCCH) from lower layer to higher layer; para. 66 and para. 68 and para. 230); starting the beam failure recovery timer, as a response to identifying that a counter for a number of beam failure instance indications is greater than or equal to the beam failure instance maximum count value (start Timer-oos-bfd when OOS BFD events reaches threshold (N-oos-bfd); para. 91 and para. 224)
	Silva does not explicitly disclose transmitting, to the base station, a contention-free random access preamble in case that the beam failure recovery timer is running, by initiating a random access procedure for a beam failure recovery; identifying that the random access procedure is successfully completed, based on a reception of a physical downlink control channel (PDCCH) addressed to a cell radio network temporary identifier (C-RNTI) of the terminal; setting the counter for the number of beam failure instance indications to 0 and stopping the beam failure recovery timer, as a response to identifying that the random access procedure is successfully completed; and identifying that the beam failure recovery is successfully completed after stopping the beam failure recovery timer.
	However, in the same field of endeavor, Yu teaches transmitting, to the base station, a contention-free random access preamble in case that the beam failure recovery timer is running, by initiating a random access procedure for a beam failure recovery (request (UE transmits to BS) contention-free physical random-access channel (PRACH) using dedicated PRACH resources (preamble) for beam failure recovery; para. 38); identifying that the random access procedure is successfully completed, based on a reception of a physical downlink control channel (PDCCH) (recovery based on UE evaluation (downlink) of quality of control channel beam; para. 33) addressed to a cell radio network temporary identifier (C-RNTI) of the terminal (monitor msg2 (monitor for response for contention free PRACH from BS) using cell radio network temporary identifier (C-RNTI); para. 41) setting the counter for the number of beam failure instance indications to 0 and stopping the beam failure recovery timer (reset recovery timer; para. 38 and para. 04 and para. 44, start when beam failure detected (stops when recovered); para. 08-09 and para. 44 and para. 46), as a response to identifying that the random access procedure is successfully completed (recovery unsuccessful when contention-free RACH fails (recovery successful when RACH successful); para. 38); and identifying that the beam failure recovery is successfully completed after stopping the beam failure recovery timer (perform beam switching after timer reset (after stopping timer, recognition of recovery so that beam switching is performed); para. 38 and steps 702, 703, and 711 Fig. 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yu to the system of Silva, where Silva's simplifying UE monitoring (para. 103) along with Yu’s shortened recovery delay (para. 06) improves user experience by recovering quickly when a monitored beam fails.
	Regarding claim 3, the combination of Silva and Yu teaches the limitation of previous claim 1.
	Silva further teaches wherein the counter for the number of beam failure instance indications is increased by 1 based on a beam failure instance indication received from the lower layer (counting OSS events; para. 220-221 and para. 232, reporting OOS event from lower layer to higher layer; para. 66 and para. 68 and para. 230).

	Regarding claim 5, Silva teaches a method performed by a base station in a wireless communication system (base station (BS) 120 radio communication network; para. 164 and Fig. 11), the method comprising: transmitting, to a terminal, first information on a beam failure recovery timer (base station configuring UE with Timer-oos-bfd parameter for out-of-sync beam failure detection (OOS BFD); para. 224) and second information on a beam failure instance maximum count value (base station configuring UE with OOS BFD event threshold (N-oos-bfd); para. 88-92)
	Silva does not explicitly disclose receiving, from the terminal, a contention-free random access preamble based on a random access procedure initiated for a beam failure recovery; and transmitting, to the terminal, a physical downlink control channel (PDCCH) addressed to a cell radio network temporary identifier (C-RNTI) of the terminal, wherein the beam failure recovery timer is used, in case that a counter for a number of beam failure instance indications is greater than or equal to the beam failure instance maximum count value, wherein the contention-free random access preamble is received in case that the beam failure recovery timer is running, wherein the counter for the number of beam failure instance indications is set to 0 and the beam failure recovery timer is stopped, as a response to identifying that the random access procedure is successfully completed based on a transmission of the PDCCH, and wherein the beam failure recovery is identified to be successfully completed after the beam failure recovery timer is stopped.
	However, in the same field of endeavor, Yu teaches receiving, from the terminal, a contention-free random access preamble based on a random access procedure initiated for a beam failure recovery ((BS receives from UE) request contention-free physical random-access channel (PRACH) using dedicated PRACH resources (preamble) for beam failure recovery; para. 38); and transmitting, to the terminal, a physical downlink control channel (PDCCH) (recovery based on UE evaluation (BS transmitting to UE) of quality of control channel beam; para. 33) addressed to a cell radio network temporary identifier (C-RNTI) of the terminal (monitor msg2 (monitor for response from BS for contention free PRACH) using cell radio network temporary identifier (C-RNTI); para. 41), wherein the beam failure recovery timer is used, in case that a counter for a number of beam failure instance indications is greater than or equal to the beam failure instance maximum count value (start recovery timer when beam failure detected (stops when recovered); para. 08-09 and para. 44 and para. 46), wherein the contention-free random access preamble is received in case that the beam failure recovery timer is running ((BS receives from UE) request contention-free PRACH using dedicated PRACH resources (preamble) for beam failure recovery (while timer running); para. 38), wherein the counter for the number of beam failure instance indications is set to 0 and the beam failure recovery timer is stopped (UE resets recovery timer; para. 38 and para. 04 and para. 44, start timer when beam failure detected (stops when recovered); para. 08-09 and para. 44 and para. 46), as a response to identifying that the random access procedure is successfully completed based on a transmission of the PDCCH (recovery unsuccessful when contention-free RACH fails (recovery successful when RACH successful); para. 38, recovery based on UE evaluation (downlink) of quality of control channel beam; para. 33), and wherein the beam failure recovery is identified to be successfully completed after the beam failure recovery timer is stopped (perform beam switching after timer reset (after stopping timer, recognition of recovery so that beam switching is performed); para. 38 and steps 702, 703, and 711 Fig. 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yu to the system of Silva, where Silva's simplifying UE monitoring (para. 103) along with Yu’s shortened recovery delay (para. 06) improves user experience by recovering quickly when a monitored beam fails.
	Regarding claim 7, the combination of Silva and Yu teaches the limitation of previous claim 5.
	Silva further teaches wherein the counter for the number of beam failure instance indications is increased by 1 based on a beam failure instance indication (counting OSS events; para. 220-221 and para. 232, reporting OOS event from lower layer to higher layer; para. 66 and para. 68 and para. 230).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1, including transceiver, controller (UE 120, input/output interface 1400, processor 1460; para. 239 and para. 250 and para. 267-268 and Fig. 14: Silva).
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5, including transceiver, controller (BS 110, input/output interface 1500, processor 1520; para. 268-269 and Fig. 15: Silva).
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim(s) 2, 6, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Yu, and further in view of Zhou et al. (US 2019/0074882 A1, all cited portions are supported by US Provisional Application No. 62/555359) hereinafter Zhou.
	Regarding claim 2, the combination of Silva and Yu teaches the limitation of previous claim 1.
	Silva further teaches wherein the first information and the second information are included in a radio resource control (RRC) message (UE configured for OOS events and radio resource control (RRC) is responsible for beam failure detection (RRC includes BFD parameters including Timer-oos-bfd and OOS BFD event threshold (N-oos-bfd); para. 232).
	The combination of Silva and Yu does not explicitly disclose wherein the RRC message further includes third information on the contention-free random access preamble.
	However, in the same field of endeavor, Zhou teaches wherein the RRC message further includes third information on the contention-free random access preamble (RRC includes BFR parameters including PRACH preamble; para. 310 and para. 183).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the modified system of Silva and Yu, where Silva and Yu’s modified system along with Zhou’s reduced power consumption (para. 328) improves user experience by extending battery life.

	Regarding claim 6, the combination of Silva and Yu teaches the limitation of previous claim 5.
	Silva further teaches wherein the first information and the second information are included in a radio resource control (RRC) message (UE configured for OOS events and radio resource control (RRC) is responsible for beam failure detection (RRC includes BFD parameters including Timer-oos-bfd and OOS BFD event threshold (N-oos-bfd); para. 232).
	The combination of Silva and Yu does not explicitly disclose wherein the RRC message further includes third information on the contention-free random access preamble.
	However, in the same field of endeavor, Zhou teaches wherein the RRC message further includes third information on the contention-free random access preamble (RRC includes BFR parameters including PRACH preamble; para. 310 and para. 183).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the modified system of Silva and Yu, where Silva and Yu’s modified system along with Zhou’s reduced power consumption (para. 328) improves user experience by extending battery life.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Määttanen et al. (US 2019/0052342 A1) discloses aperiodic and periodic indications for BLF and RLF.	Fan et al. (US 2019/0280756 A1) discloses a method and device for random access for beam failure recovery.	Jung et al. (US 2019/0081753 A1) discloses reference signals for radio link monitoring.	da Silva et al. (US 2020/0037332 A1) discloses RLM and beam failure detection based on a mix of different reference signals.

	US Provisional Application No. 62/536520 (Yu) is included in the instant OA.
	US Provisional Application No. 62/501823 (Silva), having been made of record in the OA of 4/30/2020, and US Provisional Application No. 62/555359 (Zhou), having been made of record in the OA of 12/3/2020, are not included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474